DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Micucci et al. (hereinafter Micucci) (US 2017/0180475 A1) in view of Huynh et al. (hereinafter Huynh) (US 2014/0007189 A1).

As to claim 1, Micucci teaches a computer-implemented method of collaborating between two or more tenants in a system having a plurality of tenants (cloud-based collaboration and integration between applications and the data managed by the various applications), each tenant comprising one or more entities that share a common access to a processing space and a data storage device (multi-tenant from a common/shared data storage element or multi-tenant database 130), wherein the processing space is implemented on at least one of a plurality of instance nodes in communication with one another (Fig. 1, items 102, 128, 142, 145, 106, etc.), and each tenant of the dedicated portion of the data storage device that is isolated from the virtual environments of the one or more other tenants (data and services to each tenant can be securely isolated from those provided to other tenants, which allows different sets of users to share functionality/resources without necessarily sharing any of the data 132 from other organizations, etc.) (Abstract; [0006]; [0025];[0030]; Fig. 1), the method comprising: 
creating a database record in a first dedicated portion of the data storage device, the first dedicated portion assigned to a first tenant of the plurality of tenants (creation and updating of data objects or files either locally on the device or through interaction with the multi-tenant database via a web-based user interface) (Fig. 1; [0047]; [0057]); 
displaying the database record on a first tenant user interface, the first tenant user interface including a collaboration tool component embedded within the database record (displaying data objects of a collaboration site on a customizable web-based user interface in a first computing device) (Fig. 1; Abstract; [0024]-[0025]); 
transmitting the database record to a database in response to creating or modifying the database record (creation and updating of data objects or files either locally on the device or through interaction with the multi-tenant database via a web-based user interface) (Fig. 1; [0047]; [0057]); 
storing the database record in the database (storing data 132 in multi-tenant database 130) (Fig. 1; [0031]); and 
transmitting the database record from the database to a second dedicated portion of the data storage device, the second dedicated portion assigned to a second tenant of the plurality of tenants (sharing/collaborating to second user 1106 of second computing device 304) (Fig. 1; Abstract; [0054]; [0067]).
Micucci teaches securely isolating tenants from each other, even though they share access to the server 102 and the database 130 ([0030]).  However, Micucci does not explicitly disclose this isolation being done by having a dedicated portion.  Huynh teaches having dedicated portions, partitions, slice, or volume, etc., of a data storage ([0060]; [0064]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Micucci such that it would include the feature of having a dedicated portion for tenants, as taught in Huynh because it would provide the predicted result of isolation that would protect mutual privacy and security ([0060]; [0064]).

As to claim 2, Huynh teaches wherein the transmitting the database record from the database to the second dedicated portion occurs in response to determining that the database record was stored in the database ([0060]; [0064]).

As to claim 3, Micucci teaches further comprising displaying the database record on a second tenant user interface, the second tenant user interface including the collaboration tool component embedded within the database record (Abstract; [0024]-[0025]; [0047]).

As to claim 4, Micucci teaches further comprising: inserting a data object into a first data content portion of the database record using the collaboration tool component of the first tenant user interface (Abstract; [0024]-[0025]; [0047]); and synchronizing the first data object of the database record with a second data content portion of the database record on the second tenant user interface (Abstract; [0024]-[0025]; [0047]).

As to claim 5, Micucci teaches wherein the synchronizing does not utilize the database (synchronizing device-to-device instead of via the cloud database, etc.) ([0024]).

As to claim 6, Micucci teaches wherein the data object is sourced from a uniform resource locator (URL) (data objects coming through the web) (Fig. 13; [0024]; [0044]).

Micucci teaches further comprising modifying the data object by accessing the source URL directly using a web browser and without utilizing the embedded collaboration tool component (Fig. 13; [0007]; [0047]).

As to claim 8, Micucci teaches further comprising: synchronizing the modifications made to the data object by accessing the URL directly with the first data content portion or the second data content portion of the data record ([0007]; [0024]; [0026]; [0057]).

As to claim 9, Micucci teaches wherein a first record identifier that identifies the database record in the first dedicated portion is different (updated version of data/file) from a second record identifier that identifies the database record in the second dedicated portion ([0049]; [0077]; [0079]).

As to claim 10, Huynh teaches further comprising: synchronizing the database record in the first dedicated portion with the database record stored in the second dedicated portion, wherein the synchronizing utilizes the database in response to changes to the database record occurring in the first dedicated portion or in the second dedicated portion ([0060]; [0064]).

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 1.



As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 8.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 9.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.